TEE          ATI-ORNEX                GENERAL
                                OF     TEXAS




HonorableThcanae D. Blackwell
Comty Attorney
Travis colmty
Auetln, Texas
                                               Opinion No. ww-692

                                              Re:      Queetlone rel.atiuS to payment
                                                       by the State to court reporters
                                                       for etat*nte     of faat in OlYil
DearMr.Blackwel.l:                                     suite.

             We have yOur letter of July U, 1959, +d mur ~uppl=+ental
letter of AuSuet 5, 1959, in which you request ow opinion on thrqe questloue
relating to the paymeat by the S$ate to cow   reporters for +at+me&e of
iaot in oivlleulta.

             Your firsts   question   la aa follows:

               *1. Under‘Art. 2324, V.C.S., what form of certi-                  4
         flcation  la peceeaary for a oourt reporter to get a
         statement ti ohergee for the preparationof    a trauecript
         of the evidence in a oiVll6uit    paid by warrant leeued
         by the Comptroller of Public AccounteTY

            Artiole   2324, Vernon'e Civil Statutes, prescribing   the oornpen-
aatlon of court reportera.for   the preparation of transcripts   of evldenoe
reads in part ae follows:
             * . ~. .

              "When any party to any suit reported by any such
         reporter shall desire a transcript   of the evidence in aald
         suit, q aid party may apply for mme end the reporter shall
         make up euoh tzimecrlpt  and shall receive ae ccmpeneation
         therefor the em of not more then thirty oents per one
         huudred worde for the original   thereof.  In the event aaid
         &+neorlpt   ehould be ordered and made in narrative form,
‘)r--’
    3
ll1:L*2
Honorable Thomas D. Blackwell,     page 2 (~~-692)



         then such ~reporter shall make up same In duplicate
         in narrative form, and shall receive a8 ocmpenaatlon
         therefor the~sum of twenty cents per hundred words for
         the orlglnal; “grovided, however, that no charge shall
         be made for the duplicate copy, and provided ,further,
         that in case any reporter oharges more than the fees
         herein allowed he shall be liable to the Derson 0a.vlna
         the fmme a mm equal to four times the excess soc&d,‘*
         (Emphaele our8. )

              We believe   that the foregoing   provision   specifically   authorizea
the following:

              1. When a transcript   is ordered and prepared in
         narrative form, the reporter is required to prepare
         same In duplicate and ie prohlbited   from making an
         additional  charge for the duplicate.    The authorized
         oharge for both t&e original   and the duplicate   is
         “the emu of twenty cents per hundred worde” in the
         original.

               2. There ie no requirement that the reporter
         prepare a duplicate  if the tranaoript  la ordered and
         prepared other than in narrative form.    If the tie-
         porter le requested to make coplea, there Is no pro-
         hibition  against his charging for those 80 made.
         There is no provielon a8 to how much he may charge for
         copies.

              3. If the transcript  is prepared In other than
         narrative form, the authorized charge la ‘not more
         than thirty cents per one hundred worde for the original
         thereof”.   Here the charge la not prescribed In absolute
         term8 but Is prbsented as a maximum.

             The reporter must take precautlo~   to ineure that his claima for
payment are accurate and In compliance with the statute.     The Canptroller
may prescribe the forms to be used in presenting the claims and may require
such information a8 may be neoesaary for him to audit and prooesa the claim,
as provided by Senate Bill 308,Acts 56thLegislature,      Regular Session,   1959.
Should the Comptmller purport~to require a reporter to certify     to matters
other than as required by Article  2324, Vernon’s Civil Statutes, he would
be imposing an additional.bnrden  on the reporter8 and the agemy or depert-
ment requesting the transcript.   We find uo authorization   for the CamptiLler
to alter or’vary the statutory requirements, nor to preocrlbe requirements i*
exceee of those provided by etatute.
Rouorable Thomas D. Blackwell,   page 3 (w-692)



              Therefore, when such a trauscript        16 ordered and prepared In
other thannarxative      form, the reporter preparing same omplies with the
statute if he oertiflee      that the transcript   is in "other than narrative form"
adl oertiilea   that the amount charged is "not over the rate of thirty oenta
per on8 hmdred words for the original        thereof."     We find M statutory
authority for the Ctiptroller      to require the actual word count of the transcript
onthe stat8mePltof oharges or to requirethatthe             reporter affimatively
osrtify   the trauacrlpt    is in *question and answer" form.       If the transcript
la ordered and prepared in narrative form, the reporter must oertify            that
the oharg8a he makes ar8 "twenty cents per one hundred words for the original
thsmof."

               When the court reporter suhnits his bill in oclDpliance with the
fore&n&       it la the duty of the agency or department requesting the transori'pt
to oheokacouracy     as to ohargesmade.    It is within the sole disoretion    of that
agency or departmant to determine whether suoh trauacript       is ueaeseary to
prop8rly carry out their assigned duties.       It is the funotiou of the Ccmptrol-
ler to audit the claim from a "bookkeeping"       atandpolnt. This is not to be
oonstrued so as to authorlee the Comptroller to determine the wisdom,.necee-
sity or propriety of-the expenditure nor to go behind the certification        and
approval of the agency or department purchasing the transcript.        See Attorney
Oeneral'a OpinionV-lIll'(1950).       4ssuming the absence of proof of an errozmous
certification    and furtheraseuning   moneys are avaiLable for its payment, it is
the ministerial    duty of the Conptroller   to issue the warrsnt, and the Oce~ptrol-
l.8r is not authorized to require the court reporter or anyone else to certify
to a word oomt of the transcript.

            In the event excess charge6 are nade and paid, the State ie fully
protect8d by.the provieione of 4rtloI.e 2324 WheMin itiiuihoriees   the coYleo-
tlon frm the reporter of four times the 8x0888 80 paid.     Furthermore, if
imiiaated, the Comptroller can refer the matter to the Grand Jury.    See
Psrker v. Bushep, 170 S.W. 1042 at 1044 (Civ.bpp. 1914).

              Your second question   is as follows:

               *2. Is a court reporter aUthOriZ8d to 1tGlUde the coat
          of binding, indexing, photostating   of doounenta, postage,
          and the preparation for filing   in app8lLate oourts of original
          exhibits in the statement of chargss for the preparation of a
          transcript  of evidence?"

            There is no statutory authority for court reporters to make
eeparate charges for the items mentioned in your question; however, the
Rules of CivilProcedure  dictate the form In which such transoripts  are to
Eglnd       what they are to contain.   (Rules Civ. Proc., RuIe 371 and
         .
Honorable Thazae D.Bleckwell,       page 4 (W-692)



            It should be Pointed bat, hOweVer, that the reporter 10          authorized
to base hle oharge'on all the words in the original   of the tranFmipt         (both
narrative and other~than mtiVe)      which WOdld include the caption,         index,
testimony proper and do&e&a     made a part of the transcript.

            Your third   question    ia as followa:

             *3. Doea a State agenay or deparhuent have authority to
        pnrohaae a caA0.I copy of a transcript of the evidence in any
        oase?"

             In anrrwer-   this question, we shall ssaume you are inquiring
about a carbon oopy other than the duplioate of a atatenent of facts if in
narrative fonz.   Of course, this question turns on the authority of the
agenay or department to purchase the copy and not on the authority of the
repor.$er to make or eellthe   oopy.   If the purohaser ha8 monies available  for
au& purpose, it is a matter entirely within the diecretlon     of that agenoy
or department as to whether the copy is necessary to carry out their dutiee.

              The CC&Zol.l.ti  &es Mt have the aUtih0rit.y t0 determine the
wisdom or necessity   of euch purchaseexcept when he la makinS the purchase.
Therefore,   you are advised that wh8neVer an agenoy of the State ordere a
oarbon copy~of a tranaorlpt and has approved the voucher, it 16 the mini-
eterial   duty of the Ccauptroller to issue the warrant.



             Article 2324, VeiPon'e Civil Statutes,    authorizes
             a"&irge   of not more than thirty oenta per one
             hundred words in the original   of a statement of
             facta Prepared in other than narrative form and
             the mm of twenty cents per one hundred words if
             in narrative'form;  the reporter need not certify
             to a word oount.

             There la no authority for a court reporter to
             chargetheState     for binding, indexing, postage,
             etc.,  in oonneotion with preparation of a q tatement
                                       ,'
             of facts.

             TheStatemaypurchas8      oarbonooples    of statementa
             of faot if the particular   a~enoy purohaeing ha8 the
             authority and the money available     for such purohase.

                                                      Yours very truly,
                                                      WILL UIISOR
                                                      Attorney General of Texas



                                                        TanI.l4cEzrlinS
                                                        Aeeietant
TIM:mg:mfg:me
Ho~rableThcmaeD.Blackwell,      page 5(1iW-692)




OPnIoR cEomRmE
Geo..P. Blackbarn,   Chairman

John Beeves
L.P.  Id.lar
Riley Eugene Fletcher
RalphBash

RMlXUEDFOR!EKAlT~-
By: W. V. Geppert